                                                                                 I-'ILEO
                                                                           U.S.DiSJKiCTCOU;'?!
                    THE UNITED STATES DISTRICT COURT                          SAVAHiMH QIV.
              FOR THE SOUTHERN DISTRICT OF GEORGIA                         rilSwnv         9: 29
                            SAVANNAH DIVISION
                                                                      CLERK.
RICHARD SMITH AND                                                            SO.DISiUmF GA.
RICKY EDGERLY,

      Plaintiffs,                                  Civil Action File No:
                                                  4:18-CV-00206-WTM-GRS
V.



SAVANNAH SCHOOLS FEDERAL
CREDIT UNION,PATRICIA HARRIS,
ANGIE LEWIS, ULYSSES BRYANT,
CHADASI BETTERSON


      Defendants.



      JOINT STIPULATION AND ORDER OF CONFIDENTIALITY


      Comes now Plaintiffs Richard Smith and Ricky Edgerly, and Defendants

Savannah Schools Federal Credit Union, Patricia Harris, Angie Lewis, Ulysses

Bryant, and Chadasi Betterson (collectively "The Parties").

      WHEREAS documents and information have been and will be supplied by

some or all of the The Parties, to the other parties in this action pursuant to

informal and formal discovery proceedings, which The Parties believe constitute

either confidential personnel, proprietary, or commercial or financial information

or which are otherwise confidential, a trade secret, a competitive advantage and/or

of a personal nature to Defendants or to Plaintiffs (hereinafter referred to
